Citation Nr: 0730654	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-43 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to September 
1970.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied service connection for bilateral hearing 
loss and tinnitus.  

The Board notes that in the March 2004 rating decision 
discussed above, the RO also denied service connection for a 
left arm disability.  Although the veteran submitted a notice 
of disagreement with this decision in May 2004, the RO has 
not yet issued a Statement of the Case addressing this 
matter.  According to the United States Court of Appeals for 
Veterans Claims (Court), a remand for this action is now 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This issue is addressed below in the remand portion of this 
decision and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

As noted above in the Introduction, in a March 2004 rating 
decision, the RO denied service connection for a left arm 
disability.  In May 2004, the veteran disagreed with this 
decision.  A Statement of the Case addressing this issue, 
however, has not yet been issued.  Thus, a remand for this 
action is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist in order to determine the 
nature and cause of his hearing loss and 





tinnitus.  The specialist should be given 
the claims folder for review in 
conjunction with the examination.  The 
examining specialist should be asked to 
opine whether any hearing loss and 
tinnitus is at least as likely as not the 
result of military service, including any 
acoustic trauma experienced during such 
service.


2.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
left arm disability.  The Statement of 
the Case should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal, if he so desires.  38 C.F.R. § 
20.302(b) (2007).


Thereafter, the veteran and his representative should be 
issued an appropriate supplement statement of the case for 
the auditory claims. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans" Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007) 

